TYSON, J.
The single assignment of error is predicated upon the refusal of the trial court, upon objection, to permit defendant, on cross-examination, to ask plaintiff how much he paid for the mule, some three months prior to its being killed by one of defendant’s locomotives. The purpose of tlie inquiry, it is fairly inferable, was to show the market value of the mule at the time and place it ivas killed; the place being some twenty-four miles distant from where the plaintiff purchased it. The price paid by plaintiff was not a fact on which any reasonable inference as to the market value of the mule, at the time and place it was killed, could be based.—Roden v. Brown, 103 Ala. 423; Ala. Gt. So. R. R. Co. v. Moore, 109 Ala. 393; Louisville Jeans Clothing Co. v. Lischkoff, Ib. 136.
Affirmed.